Case 4:20-cv-10087-KMM Document 8 Entered on FLSD Docket 09/14/2020 Page 1 of 2


                IN THE UNITED STATES DISTRICT COURT OF THE

                        SOUTHERN D ISTRICT OF FLORIDA


                                                CASE NO .: 4 :20-cv-10087-KMM
VALENTIN SPATARU
                                                              FILED BY  -   -
                                                                                       p.c.
   Plaintiff,

                                                                    sE? 11 2222
                 their individual and official capacitie ,           ANGEL
                                                                    cL    AsE.as
                                                                       Enxu   NoB
                                                                                .
                                                                                cuE
   PILOT S ,                                                        s.           c.r
                                                                     D.oFàa ,.MjAvJ
   OWNERS ,      their individual and official capacities,
     a federal government subdivision,
FAA MANAGERS AT ALL TIMES MATERIAL, in their individual and official
capacities,
GAO , a federal government subdivision
GAO MANAGERS AT ALL TIMES MATERIAL, in their individual and official
capacities,

   Defendants
                                   09/11/20


 Motion to transfer the part against FAA and the FAA Managers at all
times material , GAO and the GAO Managers at all times material , of my
      July 29th , 2020 , complaint , to the Circuit Court Of Appeal


                         by Valentin Spataru , pro se

                  c/o CILK - Center       Independent Living
               103400 Overseas Hwy . 5 .243, Key Largo z FL 33037

                       Mobile cell phone :
  Email : valentin .spataru .macc .craelmail acom , valesra@outlook .com


Honorable Judge Michael        Moore,
Case 4:20-cv-10087-KMM Document 8 Entered on FLSD Docket 09/14/2020 Page 2 of 2


Respectfully,                                                 the interest of justice,                request you      transfer
                  parts                                                                                             material,
and the                                                                          times material,         my July 29th, 2020,
complaint ,                                                                          Of Appeal (CCA), because            issues
caused by FAA and its employees and auditors                                                               under the
jurisdiction                                                 the                     write ASAP the amended complaint
against them and send it                                                         CCA .

CERTIFICATE OF SERV ICE

       HEREBY CERTIFY that a true and correct copy of                                                            above and
foregoing has been furnished via email                                                                09/11/20
DEFENDANTS FAA and the FAA MAHAGERS AT ALL TIMES MATERIAL represented
by                                                         FAA Chief Counsel Arjun Garg, 800 Independence Avenue
SW, Washington, DC 20591, Telephone (202) 267-3222, Fax (202)
3227,                                   have not found his email address yet; Pat M cNall, FAA Deputy
Chief Counsel, Deputy Ethics Official, Pat .McNall@faa .Gov , Telephone
202-267-3773; and Aviation Noise Ombudsman, AEE-Z,                                                                  Independence
Ave . S .W ., Washington, DC 20591; g-AWA-Noiseoe udsman@faa .lov, g-aso-
noise@faa .qov ; and to 2 . DEFENDANTS GOVEDHMENT ACCOUNTAB ILITY OFFICE
(GAO) and the GAO MKNAGERS AT ALL TIMES MATERIAL, represented
                                         Shirley                 Jones, Managing Associate General Counsel,
JonessA @qao .qov , 202-512-5644, NW 441                                                          St ., Washington, DC 20548;
Johana Ayers, Managing Director of the Forensic Audits and
Investigative Services team , GAO, Aversl@cao .cov , 202-512-6722; Janet
                   Laurent, Director of the Center for Audit Excellence, GAO,
StLaurentl@cao .cov, 202-512-7100; Timothy Bowling , Managing Director
of Audit Policy and Quality Assurance, GAO, BowlincT@gao .cov, 202-
512-6100;                                                  U .S . Office         Government Ethics,              New York Avenue,
N .W ., Suite                                                 Washington,            20005, Email : ContactoGE@oqe .qov .
Respectfully submitted,

                              *J ......- #
                            ..$           w
 vsy.'>%*.....'''?'.'h..1,Lg.
.e
 l
                             xr%,g-....k
                             .
                            L, ... .. .
                            '
                                       )s,
                                         xt         Xx
                                                    '
                                                      .;
                                                                           ...
      4:.#@                                   nN'
                                                                                         ....''



/s/ Valentin Spataru
